Exhibit 10.3

 



GUARANTEE

 

THIS GUARANTEE (“Guarantee”), dated as of September 15, 2017, is made by
GlassBridge Enterprises, Inc. f/k/a Imation Corp., 1099 Helmo Avenue, Suite 250,
Oakdale, MN 55128 (“Guarantor”), in favor of CMC Magnetics Corporation, 15F, No.
53, Ming Chuan W. Rd., Taipei, 104, Taiwan (“CMC”).

 

WHEREAS, CMC and Guarantor, among other parties, are about to enter into a
Settlement Agreement of even date herewith (the “Settlement Agreement”) pursuant
to which Imation Corporation Japan (“ICJ”) will execute a $1,500,000.00 (USD)
promissory note (the “ICJ Promissory Note”) in favor of CMC;

 

WHEREAS, pursuant to the Settlement Agreement, ICJ and Imation Europe BV
(“IEBV”) are obligated to make certain “Cash Payments” as further detailed in
Section 2 thereof;

 

WHEREAS, due to the close business and financial relationships between ICJ, IEBV
and Guarantor, in consideration of the benefits which will accrue to Guarantor
and as an inducement for and in consideration of CMC entering into the
Settlement Agreement, it is:

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor hereby agrees in favor of CMC as follows:

 

1.         Guarantee.

 

(a)        Guarantor absolutely and unconditionally guarantees and agrees to be
liable for the full and indefeasible payment and performance when due of all
obligations: (i) of ICJ and IEBV (collectively, the “Imation Subsidiaries”)
pursuant to Section 2 (a), (b) and (c) of the Settlement Agreement; and (ii)
under the ICJ Promissory Note, whether by acceleration or otherwise. The
Guarantor shall, in addition to its other obligations hereunder, forthwith pay
to CMC all attorneys’ fees, costs, expenses and disbursements incurred by CMC or
caused by or in any way related to enforcement of this Guarantee. All of the
obligations set forth in this Section 1(a) shall be referred to herein
collectively as the “Guaranteed Obligations”.

 

(b)        This Guarantee is an irrevocable, absolute, and unconditional
guarantee of payment and performance, and not of collection of the Guaranteed
Obligations.

 

(c)        Guarantor hereby confirms its intent, agreement, and understanding to
be primarily obligated for payment and performance of all Guaranteed Obligations
as if it had been the original obligor with respect to such Guaranteed
Obligations.

 

(d)        Guarantor shall make all payments to CMC on the Guaranteed
Obligations free and clear of, and without deduction or withholding for or on
account of, any setoff, counterclaim, defense, duties, taxes, levies, imposts,
fees, deductions, withholding, restrictions or conditions of any kind. One or
more successive or concurrent actions may be brought hereon against Guarantor
either in the same action in which either or both of the Imation Subsidiaries
are sued or in separate actions. In the event any claim or action, or action on
any judgment, based on this Guarantee is brought against Guarantor, Guarantor
agrees not to deduct, set-off, or seek any counterclaim for or recoup any
amounts which are or may be owed by CMC to Guarantor.

 



Guarantee (GlassBridge Enterprises, Inc. / CMC Magnetics Corporation)Page 1 of 5

 

 

 

(e)        Notwithstanding anything to the contrary contained herein, the amount
of the obligations payable by Guarantor under this Guarantee shall be the
aggregate amount of the Guaranteed Obligations under this Guarantee unless a
court of competent jurisdiction adjudicates Guarantor’s obligations to be
invalid, avoidable or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers), in which case the amount of the
obligations payable by Guarantor hereunder shall be limited to the maximum
amount that could be guaranteed by Guarantor without rendering Guarantor's
obligations under this Guarantee invalid, avoidable or unenforceable under such
applicable law.

 

(f)        Guarantor hereby independently expressly agrees that the validity of
this Guarantee and the obligations of the Guarantor hereunder shall in no way be
terminated, affected, diminished or impaired by reason of the assertion or
failure to assert by CMC against Guarantor or the Imation Subsidiaries, or its
or their respective successors or assigns, any of the rights or remedies
reserved to CMC pursuant to the provisions of the Settlement Agreement and/or
the ICJ Promissory Note, and the Guarantor hereby expressly waives any arguments
to the contrary.

 

2.       Waivers and Consents.

 

(a)       Notice of acceptance of this Guarantee, is hereby waived by Guarantor.
Guarantor also waives notice of and hereby consents to: (i) any amendment,
modification, supplement, extension, renewal, or restatement of the Settlement
Agreement and/or the ICJ Promissory Note, including, without limitation,
extensions of time of payment of or increase or decrease in the amount of any of
the Guaranteed Obligations, the interest rate, fees, other charges, or any
collateral, and the guarantee made herein shall apply to the Guaranteed
Obligations as so amended, modified, supplemented, renewed, restated, or
extended, increased or decreased; (ii) the taking, exchange, surrender, and
releasing of collateral or guarantees now or at any time held by or available to
CMC for the obligations of the Imation Subsidiaries or any other party at any
time liable on or in respect of the Guaranteed Obligations, (iii) the exercise
of, or refraining from the exercise of, any rights against the Imation
Subsidiaries or any collateral; and (iv) the settlement, compromise, or release
of, or the waiver of any default with respect to, any of the Guaranteed
Obligations. Guarantor agrees that the amount of the Guaranteed Obligations
shall not be diminished and the liability of Guarantor hereunder shall not be
otherwise impaired or affected by any of the foregoing.

 

(b)        This Guarantee shall be a continuing guarantee, and no invalidity,
irregularity or unenforceability of all or any part of the Guaranteed
Obligations shall affect, impair or be a defense to this Guarantee, nor shall
any other circumstance which might otherwise constitute a defense available to
or legal or equitable discharge of the Imation Subsidiaries in respect of any of
the Guaranteed Obligations, or Guarantor in respect of this Guarantee, affect,
impair or be a defense to this Guarantee. Without limitation of the foregoing,
the liability of Guarantor hereunder shall not be discharged or impaired in any
respect by reason of any failure by CMC to perfect or continue perfection of any
lien or security interest in any collateral or any delay by CMC in perfecting
any such lien or security interest. As to interest, fees and expenses, whether
arising before or after the commencement of any case with respect to either or
both Imation Subsidiaries under the United States Bankruptcy Code or any similar
statute, Guarantor shall be liable therefor, even if liability for such amounts
does not, or ceases to, exist by operation of law. Guarantor acknowledges that
CMC has not made any representations to Guarantor with respect to the Imation
Subsidiaries or otherwise in connection with the execution and delivery by
Guarantor of this Guarantee and Guarantor is not in any respect relying upon CMC
or any statements by CMC in connection with this Guarantee.

 

(c)        Unless and until the indefeasible payment and satisfaction in full of
all of the Guaranteed Obligations in immediately available funds, Guarantor
hereby irrevocably and unconditionally waives and relinquishes (i) all
statutory, contractual, common law, equitable and all other claims against the
Imation Subsidiaries, any collateral for the Guaranteed Obligations for
subrogation, reimbursement, exoneration, contribution, indemnification, setoff
or other recourse in respect to sums paid or payable to CMC by Guarantor
hereunder and (ii) any and all other benefits which Guarantor might otherwise
directly or indirectly receive or be entitled to receive by reason of any
amounts paid by or collected or due from Guarantor; and (iii) any defenses which
might be available to the Guarantor and/or the Imation Subsidiaries.

 



Guarantee (GlassBridge Enterprises, Inc. / CMC Magnetics Corporation)Page 2 of 5

 

 

 

3.       Reinstatement. If after receipt of any payment of, or proceeds of
collateral applied to the payment of, any of the Guaranteed Obligations, CMC is
required to surrender or return such payment or proceeds to any Person for any
reason, then the Guaranteed Obligations intended to be satisfied by such payment
or proceeds shall be reinstated and continue and this Guarantee shall continue
in full force and effect as if such payment or proceeds had not been received by
CMC. Guarantor shall be liable to pay to CMC, and does indemnify and hold CMC
harmless for the amount of any payments or proceeds surrendered or returned.

 

4.       Amendments and Waivers. Neither this Guarantee nor any provision hereof
shall be amended, modified, waived, or discharged orally or by course of
conduct, but only by a written agreement signed by an authorized officer of CMC.
CMC shall not by any act, delay, omission, or otherwise be deemed to have
expressly or impliedly waived any of its rights, powers, and/or remedies unless
such waiver shall be in writing and signed by an authorized officer of CMC. Any
such waiver shall be enforceable only to the extent specifically set forth
therein. A waiver by CMC of any right, power, and/or remedy on any one occasion
shall not be construed as a bar to or waiver of any such right, power, and/or
remedy which CMC would otherwise have on any future occasion, whether similar in
kind or otherwise.

 

5.       Corporate Existence, Power and Authority. Guarantor represents and
warrants to CMC as follows: (i) Guarantor is a corporation duly formed and in
good standing under the laws of the State of Delaware; (ii) the execution,
delivery and performance of this Guarantee is within the corporate powers of
Guarantor, have been duly authorized and are not in contravention of law or the
terms of the amended and restated certificate of incorporation and by-laws of
Guarantor, or any indenture, agreement or undertaking to which Guarantor is a
party or by which Guarantor or its property are bound; and (iii) this Guarantee
constitutes the legal, valid and binding obligation of Guarantor enforceable in
accordance with its terms.

 

6.       Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.

 

(a)        This Guarantee, the negotiation, terms and performance of this
Guarantee, the rights of the parties under this Guarantee, and all actions
arising in whole or in part under or in connection with this Guarantee shall be
governed by and construed in accordance with the domestic substantive laws of
the State of New York, without giving effect to any choice or conflict of law
provision or rule that would cause the application of the laws of any other
jurisdiction.

 

(b)        Guarantor hereby irrevocably consents and submits to the
non-exclusive jurisdiction of the Supreme Court of the State of New York, New
York County, and the United States District Court for the Southern District of
New York, whichever CMC elects, and waives any objection based on venue or forum
non conveniens with respect to any action instituted therein arising under this
Guarantee. In the event that a court declines to hear an action relating to this
Guarantee on the grounds that such an action may not be heard in New York, CMC
shall be permitted to sue in state or federal court sitting in Minnesota.

 



Guarantee (GlassBridge Enterprises, Inc. / CMC Magnetics Corporation)Page 3 of 5

 

 

 

(c)       GUARANTOR HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION (1) ARISING UNDER THIS GUARANTEE; OR (2) IN
ANY WAY CONNECTED WITH, OR RELATED OR INCIDENTAL TO, THE DEALINGS OF GUARANTOR
AND CMC IN RESPECT OF THIS GUARANTEE OR THE TRANSACTIONS RELATED HERETO OR
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY, OR OTHERWISE. GUARANTOR HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT GUARANTOR OR CMC MAY FILE AN ORIGINAL COUNTERPART
OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
GUARANTOR AND CMC TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

(d)       CMC shall not have any liability to Guarantor (whether in tort,
contract, equity, or otherwise) for losses suffered by Guarantor in connection
with, arising out of, or in any way related to, the transactions or
relationships contemplated by this Guarantee, or any act, omission, or event
occurring in connection herewith, unless it is determined by a final and
non-appealable judgment or court order binding on CMC that the losses were the
result of acts or omissions constituting gross negligence or willful misconduct.

 

7.        Notices. All notices, requests, and demands hereunder shall be in
writing and (a) made to CMC at its address designated in writing by CMC and to
Guarantor at its chief executive office set forth in writing to CMC, or to such
other address as either party may designate by written notice to the other in
accordance with this provision; and (b) deemed to have been given or made: if
delivered in person, immediately upon delivery; if by telex, telegram or
facsimile transmission, immediately upon sending and upon confirmation of
receipt; if by nationally recognized overnight courier service with instructions
to deliver the next business day, one (1) business day after sending; and if by
certified mail, return receipt requested, five (5) days after mailing.

 

8.        Partial Invalidity. If any provision of this Guarantee is held to be
invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Guarantee as a whole, but this Guarantee shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable, and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.

 

9.        Entire Agreement. This Guarantee represents the entire agreement and
understanding of the parties hereto concerning the subject matter hereof, and
supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers, and
contracts concerning the subject matter hereof, whether oral or written.

 

10.      Successors and Assigns. This Guarantee shall be binding upon Guarantor
and its successors and assigns, and shall inure to the benefit of CMC and its
successors, endorsees, transferees, and assigns. The liquidation, dissolution,
or termination of Guarantor shall not terminate this Guarantee as to Guarantor.

 



Guarantee (GlassBridge Enterprises, Inc. / CMC Magnetics Corporation)Page 4 of 5

 

 

 

11.       Construction. All references to the term "Guarantor" wherever used
herein shall mean Guarantor and its successors and assigns (including, without
limitation, any receiver, trustee, or custodian for Guarantor or any of its
assets, or Guarantor in its capacity as debtor or debtor-in-possession under the
United States Bankruptcy Code). All references to the term "CMC" wherever used
herein shall mean CMC and its successors and assigns, and all references to the
term “Imation Subsidiaries” wherever used herein shall mean ICJ and IEBV and
their respective successors and assigns (including, without limitation, any
receiver, trustee or custodian for the Imation subsidiaries or any of their
assets, or the Imation Subsidiaries in their capacity as debtor or
debtor-in-possession under the United States Bankruptcy Code). All references to
the term "Person" or "person" wherever used herein shall mean any individual,
sole proprietorship, partnership, corporation (including, without limitation,
any corporation which elects subchapter S status under the Internal Revenue Code
of 1986, as amended), limited liability company, limited liability partnership,
business trust, unincorporated association, joint stock corporation, trust,
joint venture, or other entity or any government or any agency or
instrumentality or political subdivision thereof. All references to the plural
shall also mean the singular and to the singular shall also mean the plural.

 

[Signature Page Follows]

 

 



Guarantee (GlassBridge Enterprises, Inc. / CMC Magnetics Corporation)Page 5 of 5

 

 



 

IN WITNESS WHEREOF, Guarantor has executed and delivered this Guarantee as of
the day and year first above written.

 

 

  GLASSBRIDGE ENTERPRISES, INC.                     By: /s/ Danny Zheng   Name:
Danny Zheng   Title: CFO & Interim CEO

 

 

 

Accepted and Agreed:

 

 

CMC MAGNETICS CORPORATION

 

 

 

By: /s/ Bob Wong Name: Bob Wong Title: Chairman

 

 

 

 



Signature Page to Guarantee





 

 

